DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with 
Ms. Christina Mangelsen (Reg. No.50, 244) on September 10, 2021. 2.	The application has been amended as follows:
1. 	(Currently Amended) A method [for genetic mapping 5-hydroxymethylcytosines in a target DNA,] comprising the following steps:
(1) 	producing DNA fragments having an average length of 50 nucleotides to 10,000 nucleotides by [pretreating the target DNA by extracting the target DNA and then, using a mechanical force or a digestive enzyme,] breaking [the] a target DNA using a mechanical force or a digestive enzyme [to DNA fragments having an average of 50 nucleotides to 10,000 nucleotides in length];
(2) 	generating a repaired DNA fragments by repairing the DNA fragments and producing adaptor ligated DNA fragments by ligating the repaired DNA fragments to a sequencing adaptor required for next generation sequencing;
(3) 	covalently labeling 5-hydroxymethylcytosines in the adaptor ligated DNA fragments [to which the adaptor is ligated], thereby obtaining DNA fragments having labeled 
5-hydroxymethylcytosines, [said] the labeling step comprising the steps of: 1) producing azido sugar-modified 5-hydroxymethylcytosines in the adaptor ligated DNA fragments by covalently linking an azido-group modified sugar to [a] hydroxymethyl groups of the 
5-hydroxymethylcytosines of the adaptor ligated DNA fragments [by use of] using a glucosyltransferase [and thereby producing an azido sugar-modified 5-hydroxymethylcytosine]; and ii) reacting the azido sugar-modified 5-hydroxymethylcytosines in the adaptor ligated DNA fragments with a click-chemistry substrate directly or indirectly linked to a biotin[, thereby obtaining a labeled 5-hydroxymethylcytosine in the DNA fragments];
(4) 	producing enriched [enriching the] DNA fragments having labeled 
5-hydroxymethylcytosines on a solid phase by binding the DNA fragments having the labeled 5-hydroxymethylcytosines to the solid phase in a binding buffer, and repeatedly washing a surface of the solid phase to remove DNA fragments having labeled 5-hydroxymethylcytosines that are not bound to the solid phase; and
(5) 	obtaining polymerase chain reaction (PCR) products by hybridizing PCR amplification primers to the sequencing adaptor of each of the enriched DNA fragments having labeled 5-hydroxymethylcytosines on the solid phase and performing a PCR [to carry out a PCR amplification of the DNA fragments having labeled 5-hydroxymethylcytosines enriched on the solid phase to obtain a PCR product], [and further] purifying the PCR products [to obtain a sequencing library for the next generation sequencing], and [generating a distribution map after the] performing next generation sequencing on [and mapping sequencing reads of] the purified PCR products [to a genome of the target DNA].

4. 	(Currently Amended) The method according to claim 1, wherein said repairing the DNA fragments in [the] step (2) comprises repairing base damages in the DNA fragments, and making [the] 5’ and 3’ ends of the DNA fragments to blunt-ends.
5. 	(Currently Amended) The method according to claim 12, wherein said masking the naturally occurring 5-hydroxymethylcytosines in the adaptor ligated DNA fragments [to which the adaptor is ligated] comprises [the steps of] covalently linking a sugar to [a] hydroxymethyl groups of the naturally occurring 5-hydroxymethylcytosines using a glucosyltransferase, wherein the sugar is free of the azido group of the azido-group modified sugar of step ii) of the labeling step[s] and 
said oxidizing [of] the 5-methylcytosines in the adaptor ligated DNA fragments [to which the adapter is ligated] to 5-hydroxymethylcytosines is performed [by] using a ten-eleven translocation (TET) methylcytosine dioxygenase or its derivatives, analogues, and recombinases.
6. 	(Currently Amended) The method according to claim 1, wherein the glucosyltransferase includes, but is not limited to, β-glucosyltransferase, α-glucosyltransferase and its derivatives, analogs, or recombinant enzymes; and the azido group modified sugar includes, but is not limited to[,] 6-N3-glucose [or another azido-modified sugar]. 
10. 	(Currently Amended) The method according to claim 1, wherein in step (5), the PCR products comprise a sequencing library and is obtained by performing 1-40 [PCR] cycles of the PCR [amplification of the DNA fragments enriched on the solid phase].
12. 	(Currently Amended) A method [for genetic mapping of 5-methylcytosines in a target DNA,] comprising the following steps:
(1) 	producing DNA fragments having an average length of 50 nucleotides to 10,000 nucleotides by [pretreating the target DNA by extracting the target DNA and then, using a mechanical force or a digestive enzyme,] breaking [the] a target DNA using a mechanical force or a digestive enzyme [to DNA fragments having an average of 50 nucleotides to 10,000 nucleotides in length];
(2) 	generating repaired DNA fragments by repairing the DNA fragments and producing adaptor ligated DNA fragments by ligating the repaired DNA fragments to a sequencing adaptor required for next generation sequencing;
(3) 	covalently labeling 5-hydroxymethylcytosines in the adaptor ligated DNA fragments [to which the adaptor is ligated], thereby obtaining DNA fragments having labeled 
5-hydroxymethylcytosines, [said] the labeling step comprising the steps of: i) masking [a] naturally occurring 5-hydroxymethylcytosines in the adaptor ligated DNA fragments [to which the adaptor is ligated,] such that the naturally occurring 5-hydroxymethylcytosines in the adaptor ligated DNA fragments [to which the adaptor is ligated will not be] are not labeled in subsequent [labeling] steps; ii) oxidizing the 5-methylcytosines in the adaptor ligated DNA fragments [to which the adaptor is ligated] to 5-hydroxymethylcytosines; iii) producing azido sugar-modified 5-hydroxymethylcytosines by covalently linking an azido-group modified sugar to [a] hydroxymethyl groups of the 5-hydroxymethylcytosines obtained from the step ii) [by use of] using a glucosyltransferase [and thereby producing an azido sugar-modified 5- hydroxymethylcytosine]; and iv) reacting the azido sugar-modified 5-hydroxymethylcytosines with a click-chemistry substrate directly or indirectly linked to a biotin[, thereby obtaining a labeled 5-hydroxymethylcytosine in the DNA fragments];
(4) 	producing enriched [enriching the] DNA fragments having labeled 
5-hydroxymethylcytosines on a solid phase by binding the DNA fragments having the labeled 5-hydroxymethylcytosines to the solid phase in a binding buffer, and repeatedly washing a surface of the solid phase to remove DNA fragments having labeled 5-hydroxymethylcytosines that are not bound to the solid phase; and
(5) 	obtaining polymerase chain reaction (PCR) products by hybridizing PCR amplification primers to the sequencing adaptor of each of the enriched DNA fragments having labeled 5-hydroxymethylcytosines on the solid phase and performing a PCR [to carry out a PCR amplification of the DNA fragments having labeled 5-hydroxymethylcytosines enriched on the solid phase to obtain a PCR product], [and further] purifying the PCR products [to obtain a sequencing library for the next generation sequencing], and [generating a distribution map after the] performing next generation sequencing on [and mapping sequencing reads of] the purified PCR products [to a genome of the target DNA].
14. 	(Currently Amended) The method according to claim 13, wherein the body fluid is [derived from] blood, urine, sweat, sputum, cerebrospinal fluid, ascites, pleural effusion, bile, or pancreatic fluid.
15. 	(Currently Amended) The method according to claim 12, wherein said repairing the DNA fragments in [the] step (2) comprises repairing base damages in the DNA fragments, and making [the] 5’ and 3’ ends of the DNA fragments to blunt-ends.
16. 	(Currently Amended) The method according to claim 12, wherein the glucosyltransferase includes, but is not limited to, β-glucosyltransferase, α-glucosyltransferase and its derivatives, analogs, or recombinant enzymes; and the azido group modified sugar includes, but is not limited to[,] 6-N3-glucose [or another azido-modified sugar]. 
18. 	(Currently Amended) The method according to claim 12, wherein in step (5), the PCR products comprise a sequencing library and is obtained by performing 1-40 [PCR] cycles of the PCR [amplification of the DNA fragments enriched on the solid phase].
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 9, 10, and 12-18 are allowable in light of applicant’s amendment filed on April 5, 2021 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s amendment filed on April 5, 2021 and the examiner’s amendment. No prior art teaches a combination of steps (1) to (5) of claim 1 or 12. No prior art either alone or in combination with the other arts in the record teaches/teach or reasonably suggests/suggest a method which comprises all limitations recited in claim 1 or 12.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 10, 2021